Title: To Thomas Jefferson from Thomas Smith, 22 October 1779
From: Smith, Thomas
To: Jefferson, Thomas


Williamsburg, 22 Oct. 1779. The scheme for a commercial negotiation in Europe has been abandoned after all necessary preparations were made. This decision causes almost ruinous personal consequences to the writer. Begs that an allowance be made as a restitution for disappointment and time. Signed: Thomas Smith. Minute in TJ’s hand at  foot of text: “In Council Oct. 25. 1779. Referred to the Board of trade to say what will be a proper Compensation. Th: Jefferson.”
